 

TABERNA SECURITIES, LLC

450 Park Avenue

New York, NY 10022

--------------------------------------------------------------------------------

August 2, 2006

Deerfield Triarc Capital Corp.
6250 N. River Road
9th Floor
Rosemont, IL 60018

Re: Proposed Offering

Ladies and Gentlemen:

          This letter agreement (the “Agreement”) confirms the discussions
between Taberna Securities, LLC (“TS”) and Deerfield Triarc Capital Corp.
(“Issuer”) regarding TS’s arrangement of a Rule 144A offering or private
placement (any such offering or placement, an “Offering”) of the securities
described below (the “Securities”). As part of the Offering, TS hereby agrees,
subject to the obligations specified herein, to cause the Securities to be
purchased by one or more special purpose entities (individually and
collectively, the “SPV”) (which Securities will be a portion of a portfolio of
multiple separate issues of Securities).

          Issuer hereby confirms its agreement to participate in the Offering by
issuing Securities in the approximate amount and upon substantially the terms as
follows:

 

 

Issuer

Deerfield Triarc Capital Corp., or a subsidiary thereof

 

 

Purchaser

The SPV

 

 

Securities

Up to $45 million of trust preferred securities, funded in up to two tranches of
at least $15 million each (each, a “Tranche”)

 

 

Trustee

JPMorgan Chase & Co.

 

 

Trustee Fees

$2,000 up front / $4,000 annually

 

 

Interest Rate

3 month LIBOR plus 2.25%

 

 

Time Period

Issuer shall provide a written request to TS to fund a Tranche, which such
request shall be approved or disapproved (pursuant to “Obligation to Purchase”
below) by TS in writing (an “Approval Notice”) to Issuer within five (5)
business days of its receipt of such request; provided that the expiration of
such five (5) business day period shall be tolled until Issuer has made
available to TS in Issuer’s office members of Issuer’s senior management and


--------------------------------------------------------------------------------



 

 

 

customary due diligence materials relating to the Offering, plus two (2)
business days if Issuer does not make such persons and materials available to TS
within three (3) business days after its request. TS shall have five (5)
business days from the date of the Approval Notice (or the date by which the
Approval Notice was required to be delivered if not delivered) to cause the SPV
to purchase the Securities. Provided Issuer makes its senior management and
customary due diligence materials available to TS as required pursuant to a
request to fund a Tranche in accordance with the foregoing, failure of TS to
cause the SPV to purchase the Securities within five (5) business days of the
Approval Notice (or the date by which the Approval Notice was required to be
delivered if not delivered) shall cause (x) Section 10.6(e) of the Junior
Subordinated Indenture dated as of August 2, 2006 between Deerfield Triarc
Capital LLC and JPMorgan Chase Bank, National Association (the “Indenture”) to
be non-binding on Deerfield Triarc Capital LLC and (y) Section 5.1(e) of the
Parent Guarantee Agreement dated as of August 2, 2006 between Issuer and
JPMorgan Chase Bank, National Association (the “Parent Guarantee”) to be
non-binding on Issuer. Notice to TS shall be sent in accordance with Section
7.3(b) of the Indenture, with a copy to Issuer’s introducing agent, and notice
to Issuer shall be sent in accordance with Section 1.5(b) of the Indenture.

 

 

No Call Period

Five (5) years

 

 

Maturity

30 Years

 

 

Payment Frequency

Quarterly, in arrears

 

 

Optional Redemption

The Securities are redeemable, in whole or in part, without penalty, anytime
after the expiration of the No Call Period

 

 

Fee

3.00% payable by Issuer to the placement agent for each Tranche

 

 

Issuer Credit Rating

No rating required

 

 

Expenses

Issuer shall be responsible, with respect to each Tranche, for (i) the
reasonable fees and expenses of its legal counsel, (ii) the reasonable fees and
expenses of the trustee, (iii) the fees and expenses of a law firm with
extensive experience in capital securities representation up to $25,000, and
(iv) the fees and expenses of special Delaware counsel ($3,500).

 

 

Governing Law

All documents will be governed by New York law, except that the trust document
will be governed by the laws of the


--------------------------------------------------------------------------------



 

 

 

jurisdiction of the trust.

 

 

Obligation To Purchase

TS’s obligation to cause the SPV to purchase the Securities is a binding legal
obligation of TS, which expires in its entirety on October 31, 2006, subject
only to the occurrence of a material adverse effect (a “MAE”), determined in
TS’s good faith, on the condition (financial or otherwise), earnings, business,
liabilities and assets (taken as a whole) of Issuer and its subsidiaries taken
as a whole, on or after the date hereof, whether or not occurring in the
ordinary course of business. TS shall give Issuer prompt written notice of any
belief by it that an MAE has occurred (stating the basis for its belief) and any
decision by it not to cause the SPV to purchase the Securities. If TS declines
to cause the SPV to purchase the Securities because of the occurrence of an MAE,
then (x) Section 10.6(e) of the Indenture shall be non-binding on Deerfield
Triarc Capital LLC and (y) Section 5.1(e) of the Parent Guarantee shall be
non-binding on Issuer.

 

 

Obligation to Issue

Issuer shall not be obligated to issue the Securities unless it has given
written notice to TS of its intent to issue the Securities.

 

 

Obligation to Fund

If TS so requests, Bear, Stearns & Co. Inc. agrees, pursuant to that certain
Warehousing Agreement dated June 29, 2005, between Bear, Stearns & Co. Inc. and
Taberna Funding, LLC, as amended, to finance up to $25 million of the purchase
of the Securities.

 

 

Documentation

Documents and terms and conditions will be substantially identical to those from
Issuer’s trust preferred securities offering dated as of August 2, 2006.

          The parities acknowledge and agree that their respective obligations
under this Agreement are not subject to prevailing market conditions.

          In connection with TS’s services hereunder, Issuer agrees to make
available all information and data concerning Issuer and its subsidiaries and
affiliates which TS or its representatives may reasonably request. Issuer also
agrees to allow representatives of TS, upon prior reasonable notice, to discuss
with Issuer’s management the financial condition, results of operations,
business and prospects of Issuer and its subsidiaries and affiliates. Issuer
represents that all such information and data provided to TS and its
representatives will be accurate and complete, and understands that TS and its
representatives will use and rely, and Issuer expressly permits TS to use and
rely, upon such information and data. TS recognizes that Issuer may provide TS
with certain confidential information concerning Issuer and its business. TS
hereby agrees to keep confidential all such information provided by and relating
to Issuer that is designated by Issuer in writing for such confidential

--------------------------------------------------------------------------------



treatment. TS shall use all such confidential information solely in connection
with its obligation to cause the SPV to purchase the Securities as specified in
this Agreement, except as may be required in performing such services, or as
required by applicable law, shall not disclose any of such confidential
information to any third party (other than directors, officers, employees or
outside advisors of TS or its affiliates, in which case TS shall be responsible
for their compliance with the confidentiality duties herein) without the prior
consent of Issuer. The foregoing confidentiality agreements of TS shall not be
applicable to any information that is publicly available when provided or that
thereafter becomes publicly available other than through the failure of TS to
keep such information confidential as provided herein, or that is required to be
disclosed by TS by judicial or administrative process in connection with any
action, suit, proceeding, investigation or claim or otherwise by applicable law.
Information shall be deemed “publicly available” if it becomes a matter of
public knowledge or is contained in materials available to the public or is
obtained by TS from any source other than Issuer (or its directors, officers,
employees or outside advisors) and not known to TS to be bound by a
confidentiality obligation to Issuer. Notwithstanding the foregoing, TS and
Issuer agree that each may disclose the tax structure and tax aspects of the
Offering to any and all persons without limitation of any kind in a manner
contemplated by Treasury regulations section 1.6011-4(b)(3)(iii).

          The name and address of Issuer’s introducing agent is as follows:

 

Bear, Stearns & Co. Inc.

383 Madison Avenue

New York, NY 10179

Attn: Jonathan Lieberman

          This Agreement shall constitute the sole and exclusive agreement
between the parties and supersedes any prior representations or agreements by or
between the parties, whether oral or written, and may not be modified or amended
except in a writing signed by each of the parties hereto. This Agreement shall
be governed by, and construed in accordance with, the laws of the State of New
York without regard to principles of conflicts of law (other than Section 5-1401
of the General Obligations Law).

          This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

--------------------------------------------------------------------------------



          If the foregoing is in accordance with your understanding of our
agreement, please sign and return to us the enclosed duplicate of this
Agreement, whereupon this Agreement and your acceptance shall represent a
binding agreement among Issuer, TS and Bear, Stearns & Co Inc.

 

 

 

 

 

Very truly yours,

 

 

 

 

 

Taberna Securities, LLC

 

 

 

 

 

 

By:

 /s/ Mitchell Kahn

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

Mitchell Kahn

 

 

Title:

President

 

AGREED AND ACCEPTED AS OF
AUGUST ___, 2006:

Bear, Stearns & Co. Inc.

 

 

 

By:

 /s/ Thomas Dunston

 

 

--------------------------------------------------------------------------------

 

Name:

 Thomas Dunston

 

Title:

 Senior Managing Director

 

AGREED AND ACCEPTED AS OF
AUGUST ___, 2006:

Deerfield Triarc Capital Corp.

 

 

 

By:

/s/ Frederick L. White 

 

 

--------------------------------------------------------------------------------

 

Name:

 Frederick L. White

 

Title:

 Secretary

 


--------------------------------------------------------------------------------